Judgement unanimously affirmed. Memorandum: The trial court properly exercised its discretion in denying, without a hearing, defendant’s pro se motion to withdraw his guilty plea. The record discloses that defendant voluntarily, knowingly and intelligently entered his plea of guilty. During the plea allocution, defendant acknowledged his guilt of the crime without hesitation or claim of innocence (see, People v Kafka, 128 AD2d 895, Iv denied 69 NY2d 951; People v Stubbs, 110 AD2d 725, 728). On his subsequent motion to withdraw his guilty plea, defendant was afforded a reasonable opportunity to advance his claims by the court, which had presided over the suppression hearing and thus had the benefit of testimony implicating defendant in the burglary that was the subject of the indictment (see, People v *899Kafka, supra, at 895; People v Colon, 114 AD2d 967, Iv denied 67 NY2d 650). Nothing in the record lends credence to defendant’s belated conclusory assertions that confusion and misunderstanding at the time his guilty plea was entered resulted in an involuntary guilty plea (see, People v Kafka, supra, at 895; People v Colon, supra). (Appeal from judgment of Niagara County Court, Hannigan, J.—attempted burglary, third degree.) Present—Dillon, P. J., Denman, Green, Balio and Davis, JJ.